Citation Nr: 1202353	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disorder, including pes planus.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran had initial active duty training from February 7, 1983 to June 7, 1983 and active duty from November 16, 1990 to December 27, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision, by the Baltimore, Maryland, Regional Office (RO), which denied the Veteran's attempt to reopen a previously denied claim of entitlement to service connection for bilateral pes planus; that rating action also denied service connection for a low back disorder.  In March 2008, the RO confirmed the denial of the Veteran's attempt to reopen his claim for service connection for bilateral pes planus.  

The Veteran's foot disability claim has been characterized as an application to reopen a previously denied claim because this issue was addressed in a June 2000 rating decision that the Veteran did not appeal.  Although the claim was denied in 2000 because it was not well grounded, and while the Veterans Claims Assistance Act of 2000 (VCAA) allowed for such claims to be re-adjudicated on motion made within 2 years of the enactment of the VCAA, no such motion was made.  

On October 31, 2011, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  

(The decision below addresses the back disability claim and the application to reopen the claim of service connection for a foot disability.  The underlying issue of entitlement to service connection for bilateral foot disability is addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  By a rating action in June 2000, the RO denied the Veteran's claim of entitlement to service connection for a foot disability; the Veteran did not appeal.  

2.  The evidence added to the record since the June 2000 RO decision was not previously submitted to agency decision makers, is not cumulative or redundant, and raises a reasonable possibility of substantiating the underlying claim of service connection for a bilateral foot disability.  

3.  The Veteran does not have a low back disability.  


CONCLUSIONS OF LAW

1.  Evidence received since the final June 2000 rating decision is new and material; the Veteran's claim of entitlement to service connection for a foot disability is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).  

2.  The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in July 2007 from the RO to the Veteran, which was issued prior to the RO decisions in November 2007 and March 2008.  That letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a fair disposition of the issues decided herein.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that the RO has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his representative has contended that any evidence relative to the issues decided herein is absent from the record.  The Board notes that a review of the Veteran's service records contains no evidence of a low back disorder; and, the Veteran has provided no information regarding the claimed disorder.  Therefore, it is not necessary for VA to schedule the Veteran for an examination.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  

II.  Analysis

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55(2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

Under the regulations that relate to claims to reopen, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513(1992).  

The Veteran's service treatment records (STRs) do not reflect any complaints, findings or diagnosis of a foot disorder.  His National Guard records show that, during periodic examination in April 1996, the Veteran reported a history of foot trouble, with no significant disability from his foot trouble.  Clinical evaluation of the feet was normal.  The STRs are negative for any complaints, findings or diagnoses of a low back disorder.  

The Veteran's initial claim for service connection for a foot condition (VA Form 21-526) was received in May 1999.  Submitted in support of the claim were VA progress notes dated from May 1999 to July 1999.  Among these records is the result of an examination conducted at a Persian Gulf physical examination registry clinic in May 1999.  The Veteran reported that he had heavy material fall on his toe and was told that he might have had a fracture of the first toe of the right foot.  After boot camp, he has had persistent foot pain in the right toe area.  The assessment was degenerative joint disease, early, with strain to the feet.  During a clinical visit in July 1999, the Veteran stated that he suffered several foot injuries in service and he had been having foot pain for the previous several years.  He denied any recent injury or trauma to his feet.  The impression was chronic bilateral foot pain.  

By a rating action of June 2000, the RO denied the Veteran's claim of entitlement to service connection for a foot disability; that decision was based on a finding that a chronic foot condition was not shown by the evidence of record.  The Veteran did not appeal that determination within one year of the notification thereof, and it became final.  (As noted in the introduction, he did not request that the question be re-adjudicated under the VCAA.)

In a statement dated in May 2007, the Veteran sought to reopen his claim of entitlement to service connection for a foot disability, namely pes planus.  The Veteran also requested service connection for a low back disorder.  Submitted in support of the claims were VA progress notes dated from March 2000 to June 2007, showing treatment for a bilateral foot disorder.  In April 2004, the Veteran was seen for complaints of left toe pain; he reportedly stubbed his toe against an object about two weeks earlier and it became swollen.  The impression was foot pain.  When seen in October 2004, a problem list included hallux valgus.  In September 2005, the Veteran was seen for complaints of ongoing pain in his feet; otherwise, they were asymptomatic.  The assessment was foot pain.  The Veteran was seen at a VA podiatry clinic in October 2005 with complaints of bunion pain in his feet for the previous 10 years; he stated that the pain had gotten worse.  The pain was characterized as aching on the right side, and sharp on the left side.  The pertinent diagnoses were tinea pedis, onychomycosis and asymptomatic hallux valgus of the left foot.  In February 2006, the Veteran was diagnosed with pain in the joints involving ankle and foot, and hallux valgus.  Subsequently, in June 2006, the Veteran was diagnosed with symptomatic hallux valgus, right greater than left.  These records do not reflect any complaints of or treatment for a chronic low back disorder.  

At his personal hearing in October 2011, the Veteran testified that he suffers from pes planus as a result of military service.  The Veteran indicated that he had problems with his feet during service; he stated that he did a lot of strenuous work and spent the majority of his time in his military boots.  The Veteran reported that he suffered several injuries to his feet; he was part of a convoy that was responsible for moving a lot of equipment.  The Veteran also reported that wearing the military boots for a significant period of time placed a lot of stress on his feet.  The Veteran indicated that he did complain about pain in his feet while in military service.  The Veteran related that they performed several x-rays of his feet but did not find anything broken; he was issued inserts.  The Veteran maintained that he did not have any problems with his feet prior to service.  The Veteran stated that he did report problems with his feet at discharge but those records cannot be found.  The Veteran testified that he continued to have problems with his feet after service; he was required to wear special shoes.  The Veteran reported that he gets low back pain when his feet start aching; he stated that he can feel his back tightening up when his feet start to hurt.  The Veteran indicated that he uses heating pads to help his low back pain.  The Veteran stated that his entire lower body is affected by the pain in his feet.  

Claim to Reopen

The Veteran's claim for service connection for a foot disorder was previously considered and denied.  In June 2000, the RO denied service connection for a foot disorder was based on a finding that a chronic foot condition was not shown by the evidence of record.  

Because the Veteran did not appeal the June 2000 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provides that if new and material evidence has been presented or secured with respect to a claim which has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The evidence received after June 2000 is presumed credible for the purposes of reopening the veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220(1995); Justus v. Principi, 3 Vet. App. 510, 513(1992).  See also Robinette  v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The Board finds that the newly received medical records are both new and material.  In the instant case, the additional evidence includes a current diagnosis of bilateral hallux valgus, right greater than left.  In the June 2000 rating decision, it was essentially found that there was no evidence of a foot condition.  Thus, evidence of a current disability was not previously of record and the new medical evidence is relevant and establishes a previously unestablished fact.  For this reason, the Board finds that new and material has been submitted.  Accordingly, the Veteran's claim of entitlement to service connection for a foot disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


Low Back Disability

Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328(1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144(1992).  The Board recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319(2007).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368(2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  

The threshold matter that must be addressed here (as with any claim seeking service connection, whether direct or secondary) is whether the Veteran has the disability for which service connection is sought.  After review of the pertinent evidence of record, the Board finds that the competent evidence of record does not establish a current diagnosis of a low back disorder.  Significantly, the STRs do not include any mention of, complaints of, treatment for, or diagnosis of a low back disorder.  In addition, the record is devoid of any competent evidence indicating or suggesting that the Veteran has or has had a diagnosed low back disorder.  Moreover, the Veteran has not submitted any competent evidence supporting the claim that he has a low back disorder; nor has he identified any provider whose records might show 

such disability.  His own lay assertions that he has such disability are not competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495(1992).  

Without competent medical evidence confirming that the Veteran has a current diagnosis of a low back disorder, he has no valid claim.  See, e.g., Brammer, Degmetich, supra; Wamhoff v. Brown, 8 Vet. App. 517, 521(1996).  See also Mercado-Martinez v. West, 11 Vet. App. 415, 419(1998) ("In order for service connection for a particular disability to be granted, a claimant must establish that he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service."  Citing Cuevas v. Principi, 3 Vet. App. 542, 548(1992).)  Thus, service connection for a low back disorder must be denied.  

The only evidence in support of the Veteran's claim is his own statement.  The Veteran can attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368(2005).  However, as a layman, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124(1998); Routen v. West, 142 F.3d. 1434(Fed. Cir. 1998).  

With no competent evidence that the Veteran has a low back disorder, the threshold legal requirement for establishing service connection is not met.  In the absence of proof of a present disability, there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225(1992); see also Boyer v. West, 210 F.3d 1351, 1353(Fed. Cir. 2000) (stating a veteran seeking disability benefits must establish the existence of a disability and a connection between the veteran's service and the disability).  The benefit-of-the-doubt doctrine is not applicable in this case, because the preponderance of the evidence is against the claim of service connection.  See generally Gilbert v. Derwinski, 1 Vet. App. 49(1990); Ortiz v. Principi, 274 F. 3d 1361(Fed. Cir. 2001).  



ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for a foot disability is reopened; to this limited extent, the Veteran's appeal is granted.  

Service connection for a low back disability is denied.  


REMAND

Having determined that the Veteran's claim of entitlement to service connection for a foot disability is reopened, VA has a duty to assist the Veteran in the development of evidence pertinent to his claim under 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011).  

While there are current references to bilateral hallux valgus and notations of foot trouble in the Veteran's service treatment records, it is presently not clear whether the Veteran actually suffers from a current foot disorder that is traceable to his military service.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79(2006); 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  

In the present case, there is evidence of in-service complaints of foot trouble and evidence of a likely current disability.  In addition, the Veteran has testified to chronic symptomatology since separation from service.  The Court has stated that the third McLendon element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  However, there is presently insufficient evidence for the Board to adjudicate this claim, and as such, a VA examination is necessary before appellate review may proceed.  See id.  

To clarify the nature and etiology of the Veteran's current foot disorder, he should be scheduled for a VA examination, to include a nexus opinion.  Because the Board cannot generate its own medical conclusions for use in adjudication, see, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175(1991), the Veteran should undergo a VA examination for the purpose of clarifying the etiology of any current disorder.  

To ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:  

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for any foot disorder.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and the Veteran is to be informed of any records that could not be obtained.  He should be given opportunity to submit the records.

2.  The AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of his claimed foot disorder.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  Based on a review of the claims folder and the examination findings, including the service treatment records, and post-service treatment reports, the examiner should identify each disability affecting either foot.  The examiner must provide an opinion as to whether any current foot disorder found is at least as likely as not (i.e., 50 percent or greater probability) related to service or an incident of service.  A rationale should be provided for all opinions offered.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since service.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268(1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


